Exhibit 10.2

Execution Version

FIRST AMENDMENT TO

THIRD AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

THIS FIRST AMENDMENT TO THIRD AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT
(this “Amendment”) is entered into effective as of the 7th day of May, 2015 the
“First Amendment Effective Date”), among SOUTHCROSS ENERGY PARTNERS, L.P., a
Delaware limited partnership (the “Borrower”), WELLS FARGO BANK, N.A., a
national banking association, as the Administrative Agent (the “Administrative
Agent”), and the undersigned Lenders (as defined below). Unless otherwise
defined herein, all capitalized terms used herein that are defined in the Credit
Agreement referred to below shall have the meanings given such terms in the
Credit Agreement, as amended hereby.

W I T N E S S E T H

WHEREAS, the Borrower, the Administrative Agent and the financial institutions
party thereto as lenders (the “Lenders”) are parties to that certain Third
Amended and Restated Revolving Credit Agreement dated as of August 4, 2014 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”);

WHEREAS, pursuant to the Credit Agreement, the Lenders have made Loans to the
Borrower and provided certain other credit accommodations to the Borrower;

WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders amend certain terms and provisions of the Credit Agreement to, among
other things, (a) provide for the treatment of certain asset contributions to
the Borrower as Equity Cure Contributions, (b) amend the maximum Consolidated
Total Leverage Ratio permitted from time to time, and (c) provide for certain
pro forma adjustments in the calculation of Annualized Consolidated EBITDA, in
each case as more particularly described in this Amendment; and

WHEREAS, subject to the terms and conditions set forth herein, the Lenders have
agreed to the Borrower’s requests as set forth in this Amendment.

NOW THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged and agreed, the Borrower, the
Administrative Agent and the Lenders hereby agree as follows:

SECTION 1 Amendments. In reliance on the representations, warranties, covenants
and agreements contained in this Amendment, and subject to the satisfaction of
each condition precedent set forth in Section 2 hereof, the Credit Agreement
shall be amended effective as of the First Amendment Effective Date in the
manner provided in this Section 1.

1.1 Additional Definitions. Section 1.02 of the Credit Agreement shall be
amended to add each of the following definitions to such section in alphabetical
order:

“Distributable Cash Flow” has the meaning assigned to such term in the
Partnership Agreement as in effect on the First Amendment Effective Date.



--------------------------------------------------------------------------------

“Equity Cure Credit Amount” means, in connection with the Borrower’s exercise of
the Equity Cure Right in respect of any Equity Cure Test Date, an amount elected
by the Borrower pursuant to Section 9.01(e)(ii), in lieu of an Equity Cure
Contribution, to be credited in satisfaction of all or any portion of the
requisite Equity Cure Amount with respect to such Equity Cure Test Date, which
amount may not exceed the difference of (a) $13,000,000 minus (b) the cumulative
amount of Equity Cure Credit Amounts credited in satisfaction of any Equity Cure
Amount with respect to any prior Equity Cure Test Date.

“First Amendment” means that certain First Amendment to Third Amended and
Restated Revolving Credit Agreement dated as of the First Amendment Effective
Date, by and among the Borrower, the Administrative Agent, and the Lenders party
thereto.

“First Amendment Contribution Agreement” means that certain Purchase, Sale and
Contribution Agreement to be dated on or about May 7, 2015 by and among the
Borrower, Southcross CCNG Gathering Ltd., Southcross NGL Pipeline Ltd., FL Rich
Gas Services, LP, TexStar Midstream Utility, LP, Frio LaSalle Pipeline, LP and
Southcross Holdings, as amended, restated, supplemented or otherwise modified
from time to time in accordance with this Agreement.

“First Amendment Drop Down” means the contribution to the Borrower and/or one or
more of its Subsidiaries of the Assigned Assets (as defined in the First
Amendment Contribution Agreement) pursuant to and in accordance with the terms
and conditions of the First Amendment Contribution Agreement.

“First Amendment Drop Down Adjustment” means, solely with respect to the Rolling
Period ending on March 31, 2015, a positive pro forma adjustment to Annualized
Consolidated EBITDA in respect of enforceable minimum revenue under the First
Amendment Services Agreements in an aggregate amount equal to $13,100,000.

“First Amendment Effective Date” means May 7, 2015.

“First Amendment Services Agreements” means, collectively, (a) that certain
Transportation Services Agreement to be dated on or about the First Amendment
Effective Date and effective as of May 1, 2015, between Southcross NGL Pipeline
Ltd. and Frio LaSalle Pipeline, LP, (b) that certain Gas Gathering and Treating
Agreement to be dated on or about the First Amendment Effective Date and
effective as of May 1, 2015, between FL Rich Gas

 

2



--------------------------------------------------------------------------------

Services, LP and Frio LaSalle Pipeline, LP and (c) that certain Master
Compression Services Agreement to be dated on or about the First Amendment
Effective Date and effective as of May 1, 2015, between FL Rich Gas Services, LP
and Frio LaSalle Pipeline, LP.

“Southcross Holdings” means Southcross Holdings LP, a Delaware limited
partnership.

“SXE Subordinated Units” means, collectively or individually as the context
requires, those certain “Subordinated Units” under and as defined in the
Partnership Agreement, as in effect on the First Amendment Effective Date.

1.2 Amendment to Definition of “Annualized Consolidated EBITDA”. Section 1.02 of
the Credit Agreement shall be amended by inserting the following new clause
“(d)” immediately before the period at the end of the definition of the term
“Annualized Consolidated EBITDA”:

plus (d) the First Amendment Drop Down Adjustment

1.3 Amendment to Definition of “Applicable Margin”. Section 1.02 of the Credit
Agreement shall be amended by amending and restating the pricing grid set forth
in the definition of the term “Applicable Margin” in its entirety to read as
follows:

 

Consolidated Total Leverage Ratio

   Eurodollar
Loans     ABR
Loans     Commitment
Fee Rate  

Less than 2.50 to 1.00

     2.00 %      1.00 %      0.375 % 

Greater than or equal to 2.50 to 1.00 but less than 3.00 to 1.00

     2.25 %      1.25 %      0.375 % 

Greater than or equal to 3.00 to 1.00 but less than 3.50 to 1.00

     2.50 %      1.50 %      0.375 % 

Greater than or equal to 3.50 to 1.00 but less than 4.00 to 1.00

     2.75 %      1.75 %      0.500 % 

Greater than or equal to 4.00 to 1.00 but less than 4.50 to 1.00

     3.00 %      2.00 %      0.500 % 

Greater than or equal to 4.50 but less than 5.00 to 1.00

     3.25 %      2.25 %      0.500 % 

Greater than or equal to 5.00 to 1.00

     4.50 %      3.50 %      0.500 % 

 

3



--------------------------------------------------------------------------------

1.4 Amendment to Definition of “LIBO Rate”. Section 1.02 of the Credit Agreement
shall be amended by inserting a new sentence in the definition of the term “LIBO
Rate” immediately after the period at the end of such definition to read in full
as follows:

Notwithstanding anything to the contrary contained in this definition, the LIBO
Rate shall be deemed not to be less than zero percent (0%) at any time.

1.5 Amendment to Definition of “Material Contracts”. Section 1.02 of the Credit
Agreement shall be amended by (a) deleting the word “and” appearing at the end
of clause “(b)” of the definition of the term “Material Contracts”,
(b) re-lettering existing clause “(c)” of such definition as clause “(d)”, and
(c) inserting a new clause “(c)” of such definition immediately after existing
clause “(b)” of such definition to read in full as “(c) the First Amendment
Services Agreements, and”.

1.6 Amendment to Definition of “Specified Projects”. Section 1.02 of the Credit
Agreement shall be amended by inserting the parenthetical phrase “the First
Amendment Services Agreements and” immediately before the phrase “enforceable
minimum revenue contracts” appearing at the beginning of clause “(A)” of the
definition of the term “Specified Projects”.

1.7 Amendment to Definition of “Specified Projects EBITDA Adjustment”.
Section 1.02 of the Credit Agreement shall be amended by inserting the phrase
“under contracts referred to in clause (A) of the definition of the term
‘Specified Projects’” immediately after the reference to the phrase “enforceable
minimum revenue” appearing in clause “(b)(i)” of the definition of the term
“Specified Projects EBITDA Adjustment”.

1.8 Amendment to FATCA Provision. Section 5.03(h) of the Credit Agreement shall
be amended by inserting a new sentence at the end of such section to read in
full as follows:

For purposes of determining withholding Taxes imposed under FATCA, the Borrower
and the Administrative Agent shall treat (and the Administrative Agent is
authorized to treat) this Agreement as not qualifying as a “grandfathered
obligation” within the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).

1.9 Amendment to Consolidated Total Leverage Ratio Covenant. Section 9.01(a) of
the Credit Agreement shall be amended by amending and restating the grid set
forth in clause “(i)” of such section in its entirety to read as follows:

 

Rolling Period Ending

   Maximum Consolidated
Total Leverage Ratio

September 30, 2014

   5.75 to 1.00

December 31, 2014

   5.75 to 1.00

March 31, 2015

   5.75 to 1.00

June 30, 2015

   5.75 to 1.00

September 30, 2015

   5.75 to 1.00

 

4



--------------------------------------------------------------------------------

Rolling Period Ending

   Maximum Consolidated
Total Leverage Ratio

December 31, 2015

   5.50 to 1.00

March 31, 2016

   5.50 to 1.00

June 30, 2016

   5.50 to 1.00

September 30, 2016

   5.25 to 1.00

December 31, 2016 and thereafter

   5.00 to 1.00

1.10 Amendments to Equity Cure Provision. Section 9.01(e) of the Credit
Agreement shall be amended as follows:

(a) Clause “(ii)” of such section shall be amended by inserting the following
new proviso immediately before the period at the end of such clause:

; provided that, in the case of any Equity Cure Test Date occurring with respect
to any fiscal quarter ending on or prior to December 31, 2016, the Borrower may
elect in a timely delivered Equity Cure Notice, in lieu of an Equity Cure
Contribution, for any then remaining Equity Cure Credit Amount to be credited in
satisfaction of all or any portion of the requisite Equity Cure Amount with
respect to such Equity Cure Test Date, and, upon the timely delivery of such
Equity Cure Notice, such Equity Cure Credit Amount shall be credited in
satisfaction of the elected portion of Equity Cure Amount with respect to such
Equity Cure Test Date;

(b) Clause “(iii)” of such section shall be amended and restated to read in full
as follows:

(iii) The Equity Cure Right may be exercised after the First Amendment Effective
Date an unlimited number of times in respect of any Equity Cure Test Date
occurring with respect to any fiscal quarter ending on or prior to December 31,
2016. Commencing with the fiscal quarter ending on March 31, 2017, (A) the
Equity Cure Right shall not be exercised with respect to any fiscal quarter if
the Equity Cure Right has been exercised two (2) or more times with respect to
any of the three (3) immediately preceding fiscal quarters (including, for the
avoidance of doubt, any such fiscal quarter ending on or prior to December 31,
2016) and (B) the Equity Cure Right shall not be exercised more than four
(4) times during the remaining term of this Agreement .

 

5



--------------------------------------------------------------------------------

(c) Clause “(iv)(B)” of such section shall be amended by inserting the
parenthetical phrase “(or the application of the Equity Cure Credit Amount in
lieu thereof, as the case may be, to the extent elected to be so applied)””
immediately after the phrase “consummation of the Equity Cure Contribution”
appearing in such clause; and

(d) Clauses “(v)” and “(vi)” of such section shall be amended by inserting the
parenthetical phrase “(or the application of the Equity Cure Credit Amount in
lieu thereof, as the case may be, to the extent elected to be so applied)”
immediately after the phrase “the Equity Cure Contribution” appearing in such
clauses.

1.11 Amendments to Restricted Payments Covenant. Section 9.04 of the Credit
Agreement shall be amended by (a) inserting the parenthetical phrase “(other
than the SXE Subordinated Units)” immediately after the phrase “Equity Interests
in the Borrower” appearing in clause “(d)” of such section, (b) deleting the
word “and” appearing at the end of clause “(h)” of such section, (c) replacing
the period at the end of existing clause “(i)” of such section with “; and”, and
(d) inserting the following new clause “(j)” immediately after existing clause
“(i)”:

(j) the Borrower may declare and pay quarterly cash distributions of Available
Cash to the holders of SXE Subordinated Units in accordance with the Borrower’s
Organization Documents; provided, that:

(i) no Default exists at the time of or after giving effect to such
distribution;

(ii) the Borrower is in pro forma compliance with all financial covenants set
forth in Section 9.01 as of the dates on which such distribution is declared and
paid (calculated in accordance with Section 1.05(c), including any Equity Cure
Amount received or Equity Cure Credit Amount applied in respect of any fiscal
quarter included in the applicable Rolling Period and using Consolidated Total
Funded Indebtedness or Consolidated Senior Secured Indebtedness, as applicable,
as of such dates) before and after giving effect to such distribution;

(iii) with respect to any such distributions to be paid with respect to any
fiscal quarter ending prior to March 31, 2016, the Borrower has completed an
issuance of its Equity Interests after the First Amendment Effective Date and
the Borrower’s pro forma Consolidated Total Leverage Ratio as of the dates on
which such distribution is declared and paid (calculated in accordance with
Section 1.05(c), but excluding any Equity Cure Amount received or Equity Cure
Credit Amount applied in respect of any Rolling Period and using Consolidated
Total Funded Indebtedness as of such dates) is less than or equal to 5.00 to
1.00 before and after giving effect to such distribution; and

 

6



--------------------------------------------------------------------------------

(iv) with respect to any such distributions to be paid with respect to the
fiscal quarter ending March 31, 2016 or any fiscal quarter thereafter, either
(x) the Borrower’s pro forma Consolidated Total Leverage Ratio as of the dates
on which such distribution is declared and paid (calculated in accordance with
Section 1.05(c), but excluding any Equity Cure Amount received or Equity Cure
Credit Amount applied in respect of any Rolling Period and using Consolidated
Total Funded Indebtedness as of such dates) is less than or equal to 5.00 to
1.00 before and after giving effect to such distribution or (y) (A) the
Borrower’s pro forma Consolidated Total Leverage Ratio as of the dates on which
such distribution is declared and paid (calculated in accordance with
Section 1.05(c), but excluding any Equity Cure Amount received or Equity Cure
Credit Amount applied in respect of any Rolling Period and using Consolidated
Total Funded Indebtedness as of such dates) is less than or equal to 5.75 to
1.00 before and after giving effect to such distribution and (B) the aggregate
amount of any such distributions in respect of any fiscal quarter and any
distributions pursuant to Section 9.04(d) in respect of such fiscal quarter does
not exceed the amount of Distributable Cash Flow for such fiscal quarter.

1.12 Amendment to Restriction on Contribution Agreement Amendments.
Section 9.20(c) of the Credit Agreement shall be amended by inserting the phrase
“or the First Amendment Contribution Agreement” immediately after the phrase
“the Contribution Agreement” appearing in such section.

SECTION 2 Conditions Precedent. The effectiveness of this Amendment is subject
to satisfaction of each of the following conditions precedent:

2.1 Closing Deliveries. Administrative Agent shall have received each of the
following documents, instruments, and agreements, each of which shall be in form
and substance and executed in such counterparts (if applicable) as shall be
acceptable to Administrative Agent and each of which shall, unless otherwise
indicated, be dated as of the First Amendment Effective Date:

(a) counterparts hereof duly executed by the Borrower and Lenders constituting
the Required Lenders and consent and agreement counterparts hereof duly executed
by the other Loan Parties; and

(b) a certificate of a Responsible Officer of the Borrower certifying (i) that
the representations and warranties set forth in Section 3 of this Amendment and
in the other Loan Documents are true and correct in all material respects on and
as of the date hereof, (ii) that no Default has occurred, and (iii) that true,
correct and complete executed copies of the First Amendment Contribution
Agreement and the First Amendment Services Agreements are attached to such
certificate.

 

7



--------------------------------------------------------------------------------

2.2 Fees and Expenses. The Borrower shall have paid to the Administrative Agent
all fees and reimbursements due and owing to the Administrative Agent or the
Lenders in connection with this Amendment including, without limitation, (a) for
the account of each of the Lenders (including Wells Fargo Bank) consenting to
the First Amendment (collectively, the “Consenting Lenders”), consent fees (the
“Consent Fees”) in an amount equal to 0.10% of the aggregate principal amount of
the Consenting Lenders’ respective commitments under the Credit Agreement on the
First Amendment Effective Date, whether or not funded on the First Amendment
Effective Date, and (b) all reasonable fees and expenses incurred by the
Administrative Agent (including, without limitation, fees and expenses of
counsel to the Administrative Agent) in the preparation, execution, review and
negotiation of this Amendment and any other related documents for which the
Borrower shall have been invoiced by the Administrative Agent at least one
Business Day before the First Amendment Effective Date.

2.3 Absence of Defaults. No Default shall have occurred that is continuing.

2.4 Representations and Warranties. Each representation and warranty contained
in Section 3 hereof shall be true and correct in all material respects.

2.5 First Amendment Drop Down. The First Amendment Drop Down shall have been
consummated in accordance with the terms of the First Amendment Contribution
Agreement on or prior to the date on which financial statements and a compliance
certificate are delivered in respect of the fiscal quarter ended March 31, 2015
in accordance with Section 8.01(b) and (d).

SECTION 3 Representations and Warranties. In order to induce the Administrative
Agent and the undersigned Lenders to enter into this Amendment, the Borrower
hereby represents and warrants to the Administrative Agent and each Lender that:

3.1 Accuracy of Representations and Warranties. Each representation and warranty
of each Loan Party contained in the Loan Documents is true and correct in all
material respects as of the date hereof (except (a) to the extent that any such
representation and warranty is expressly limited to an earlier date, in which
case, on the date hereof, such representation and warranty shall continue to be
true and correct in all material respects as of such specified earlier date and
(b) to the extent that any such representations and warranties are qualified by
materiality, such representations and warranties shall continue to be true and
correct in all respects).

3.2 Due Authorization, No Conflicts. The execution, delivery and performance by
the Borrower of this Amendment are within the Borrower’s limited partnership
powers, have been duly authorized by necessary action, require no action by or
in respect of, or filing with, any governmental body, agency or official (other
than filings with the SEC required under applicable law) and do not violate or
constitute a default under any provision of applicable law or any material
agreement binding upon the Borrower or any of its Subsidiaries, or result in the
creation or imposition of any Lien upon any of the assets of the Borrower or any
of its Subsidiaries.

3.3 Validity and Binding Effect. This Amendment constitutes the valid and
binding obligations of the Borrower enforceable in accordance with its terms,
except as the enforceability

 

8



--------------------------------------------------------------------------------

thereof may be limited by bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting creditor’s rights generally, and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or law.

3.4 Absence of Defaults. No Default has occurred that is continuing.

SECTION 4 Miscellaneous.

4.1 Reaffirmation of Loan Documents; Extension of Liens. Any and all of the
terms and provisions of the Credit Agreement and the Loan Documents shall,
except as amended and modified hereby, remain in full force and effect and are
hereby ratified and confirmed. Each Loan Party hereby extends the Liens securing
the Secured Obligations until the Secured Obligations have been paid in full,
and agrees that the amendments and modifications herein contained shall in no
manner affect or impair the Secured Obligations or the Liens securing payment
and performance thereof.

4.2 Parties in Interest. All of the terms and provisions of this Amendment shall
bind and inure to the benefit of the parties hereto and their respective
successors and assigns.

4.3 Counterparts. This Amendment may be executed in counterparts, all of which
taken together shall constitute one and the same instrument. Delivery of a
counterpart by facsimile or other electronic transmission (e.g., .pdf) shall be
effective as delivery of a manually executed original counterpart.

4.4 COMPLETE AGREEMENT. THIS AMENDMENT, THE CREDIT AGREEMENT AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

4.5 No Implied Waivers. No failure or delay on the part of the Administrative
Agent or the Lenders in exercising, and no course of dealing with respect to,
any right, power or privilege under this Amendment, the Credit Agreement or any
other Loan Document shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, power or privilege under this Amendment, the
Credit Agreement or any other Loan Document preclude any other or further
exercise thereof or the exercise of any other right, power or privilege.

4.6 Interpretation. Wherever the context hereof shall so require, the singular
shall include the plural, the masculine gender shall include the feminine gender
and the neuter and vice versa. The headings, captions and arrangements used in
this Amendment are, unless specified otherwise, for convenience only, shall not
affect the interpretation of this Amendment, and shall not be deemed to limit,
amplify or modify the terms of this Amendment, nor affect the meaning thereof.

4.7 Severability. In case any one or more of the provisions contained in this
Amendment shall for any reason be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality, or unenforceability shall not
affect any other provision hereof, and this Amendment shall be construed as if
such invalid, illegal, or unenforceable provision had never been contained
herein.

 

9



--------------------------------------------------------------------------------

4.8 Loan Documents. The Borrower acknowledges and agrees that this Amendment is
a Loan Document.

4.9 Governing Law. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

[Signature Pages Follow]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers on the date and year first
above written.

 

THE BORROWER: SOUTHCROSS ENERGY PARTNERS, L.P. By: Southcross Energy Partners
GP, LLC, its general partner By:

/s/ J. Michael Anderson

Name: J. Michael Anderson Title: Chief Financial Officer

 

SIGNATURE PAGE

FIRST AMENDMENT TO THIRD AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

SOUTHCROSS ENERGY PARTNERS, L.P.



--------------------------------------------------------------------------------

Each of the undersigned (i) consents and agrees to this Amendment, and
(ii) agree that the Loan Documents to which it is a party (including, without
limitation, the Third Amended and Restated Revolver Guaranty and Collateral
Agreement dated as of August 4, 2014, as applicable) shall remain in full force
and effect and shall continue to be the legal, valid and binding obligation of
the undersigned, enforceable against it in accordance with its terms.

 

CONSENTED, ACKNOWLEDGED AND AGREED TO BY:

SOUTHCROSS ENERGY OPERATING, LLC

SOUTHCROSS ENERGY LP LLC

SOUTHCROSS ENERGY GP LLC

SOUTHCROSS DELTA PIPELINE LLC

SOUTHCROSS PROCESSING LLC

SOUTHCROSS ALABAMA PIPELINE LLC

SOUTHCROSS NUECES PIPELINES LLC

SOUTHCROSS ENERGY FINANCE CORP.

FL RICH GAS SERVICES GP, LLC

By:

/s/ J. Michael Anderson

Name: J. Michael Anderson Title: Chief Financial Officer

SOUTHCROSS CCNG GATHERING LTD.

SOUTHCROSS CCNG TRANSMISSION LTD.

SOUTHCROSS GULF COAST TRANSMISSION LTD.

SOUTHCROSS MISSISSIPPI PIPELINE, L.P.

SOUTHCROSS MISSISSIPPI GATHERING, L.P.

SOUTHCROSS ALABAMA GATHERING SYSTEM, L.P.

SOUTHCROSS MIDSTREAM SERVICES, L.P.

SOUTHCROSS MARKETING COMPANY LTD.

SOUTHCROSS NGL PIPELINE LTD.

SOUTHCROSS GATHERING LTD.

SOUTHCROSS MISSISSIPPI INDUSTRIAL GAS SALES, L.P.

By: Southcross Energy GP LLC, as general partner By:

/s/ J. Michael Anderson

Name: J. Michael Anderson Title: Chief Financial Officer

 

SIGNATURE PAGE

FIRST AMENDMENT TO THIRD AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

SOUTHCROSS ENERGY PARTNERS, L.P.



--------------------------------------------------------------------------------

FL RICH GAS SERVICES, LP By: FL Rich Gas Services GP, LLC, as general partner
By:

/s/ J. Michael Anderson

Name: J. Michael Anderson Title: Chief Financial Officer FL RICH GAS UTILITY GP,
LLC By:

/s/ J. Michael Anderson

Name: J. Michael Anderson Title: Chief Financial Officer

FL RICH GAS UTILITY, LP

TEXSTAR TRANSMISSION, LP

By: FL Rich Gas Utility GP, LLC, as general partner By:

/s/ J. Michael Anderson

Name: J. Michael Anderson Title: Chief Financial Officer

 

SIGNATURE PAGE

FIRST AMENDMENT TO THIRD AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

SOUTHCROSS ENERGY PARTNERS, L.P.



--------------------------------------------------------------------------------

THE ADMINISTRATIVE AGENT AND A LENDER:

WELLS FARGO BANK, N.A., as the

Administrative Agent and a Lender

By:

/s/ Andrew Ostrov

Name: Andrew Ostrov Title: Director

 

SIGNATURE PAGE

FIRST AMENDMENT TO THIRD AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

SOUTHCROSS ENERGY PARTNERS, L.P.



--------------------------------------------------------------------------------

LENDER: BARCLAYS BANK PLC By:

/s/ Vanessa Kurbatskiy

Name: Vanessa Kurbatskiy Title: Vice President

 

SIGNATURE PAGE

FIRST AMENDMENT TO THIRD AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

SOUTHCROSS ENERGY PARTNERS, L.P.



--------------------------------------------------------------------------------

LENDER: UBS AG, STAMFORD BRANCH By:

/s/ Denise Bushee

Name:

Denise Bushee

Title:

Associate Director

By:

/s/ Craig Pearson

Name:

Vanessa Kurbatskiy

Title:

Associate Director

 

SIGNATURE PAGE

FIRST AMENDMENT TO THIRD AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

SOUTHCROSS ENERGY PARTNERS, L.P.



--------------------------------------------------------------------------------

ABN AMRO CAPITAL USA LLC By:

/s/ Darrell Holley

Name:

Darrell Holley

Title:

Managing Director

By:

/s/ Casey Lowary

Name:

Casey Lowary

Title:

Executive Director

 

SIGNATURE PAGE

FIRST AMENDMENT TO THIRD AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

SOUTHCROSS ENERGY PARTNERS, L.P.



--------------------------------------------------------------------------------

LENDER: BANK OF AMERICA, N.A. By:

/s/ Kenneth Phelan

Name:

Kenneth Phelan

Title:

Vice President

 

SIGNATURE PAGE

FIRST AMENDMENT TO THIRD AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

SOUTHCROSS ENERGY PARTNERS, L.P.



--------------------------------------------------------------------------------

LENDER: REGIONS BANK By:

/s/ Richard Kaufman

Name: Richard Kaufman Title: Senior Vice President

 

SIGNATURE PAGE

FIRST AMENDMENT TO THIRD AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

SOUTHCROSS ENERGY PARTNERS, L.P.



--------------------------------------------------------------------------------

LENDER: MidFirst Bank, as a Lender By:

/s/ W. Thomas Portman

Name: W. Thomas Portman Title: Vice President

 

SIGNATURE PAGE

FIRST AMENDMENT TO THIRD AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

SOUTHCROSS ENERGY PARTNERS, L.P.